Citation Nr: 1617094	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  11-09 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to an initial evaluation higher than 10 percent for degenerative disc disease (DDD) of the lumbar spine prior to August 16, 2011, and higher than 20 percent thereafter.

4.  Entitlement to an initial compensable evaluation for degenerative disc disease of the cervical spine prior to August 16, 2011, and higher than 20 percent thereafter.

5.  Entitlement to an initial compensable evaluation for left shoulder disability prior to January 27, 2015, and higher than 20 percent thereafter.

6.  Entitlement to an initial compensable evaluation for right knee disability.

7.  Entitlement to an initial compensable evaluation for left knee disability.

8.  Entitlement to an initial compensable evaluation for left elbow disability.

9.  Entitlement to an initial evaluation higher than 10 percent for benign prostatic hypertrophy prior to January 27, 2015, and higher than 40 percent thereafter.

10.  Entitlement to an initial evaluation higher than 10 percent for right-side sciatica prior to January 27, 2015, and higher than 40 percent thereafter.

11.  Entitlement to an initial compensable evaluation for hemorrhoids.

12.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his Spouse and Ms. OC


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from February 1988 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part denied service connection for hearing loss and sinusitis, and granted service connection for the disabilities shown on the title page with the initial disability ratings as reflected.  During the course of the appeal the RO has increased the ratings for certain of these disabilities, and the Board has characterized the issues to comport with those developments.

The appeal formerly included the issue of entitlement to service connection for allergic rhinitis, but the RO granted service connection for such disability in June 2015.  The Veteran has not filed a notice of disagreement regarding the effective date or initial rating assigned.  That issue is accordingly no longer on appeal before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The Veteran testified in a hearing before the Houston RO's Decision Review Officer (DRO) in November 2014, and in June 2015 he testified before the undersigned Veterans Law Judge (VLJ) in a Travel Board hearing at the RO in   San Antonio, Texas.  Transcripts of both hearings are of record. 

The issues of entitlement to service connection for sinusitis and hearing loss, and the claims for increased initial ratings for left knee disability, left elbow disability, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Prior to February 17, 2011, the Veteran's DDD of the lumbar spine was manifested by forward flexion greater than 60 degrees and combined range of motion (ROM) greater than 120 degrees, without diagnosed intervertebral disc syndrome (IVDS) and without evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2.  From February 17, 2011 to May 8, 2015, the Veteran's DDD of the lumbar  spine has been manifested by forward flexion greater than 30 degrees but less     than 60 degrees; incapacitating episodes of IVDS requiring bed rest prescribed by    a physician and treatment by a physician for a period greater than 4 weeks within       a given 12-month period have not been shown. 

3.  From May 8, 2015, the Veteran's DDD of the lumbar spine has been manifested by forward flexion to 30 degrees; IVDS with associated incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician for a period of at least 6 weeks within a given 12-month period have not been shown.  

4.  Prior to August 16, 2011, the Veteran's cervical spine disability was manifested by forward flexion greater than 40 degrees and combined ROM greater than 340 degrees, without IVDS, muscle spasm, guarding or localized tenderness.  

5.  From August 16, 2011, the Veteran's cervical spine disability has been manifested by forward flexion better than 15 degrees, without IVDS.

6.  The Veteran is right-handed.

7.  Prior to August 16, 2011, the Veteran's left shoulder disability was manifested by no loss of motion or function.

8.  From August 16, 2011, the Veteran's left shoulder disability has been manifested by degenerative changes and painful motion, with motion better than 25 degrees from the side.    

9.  From March 10, 2008, the Veteran's right knee disability has been manifested by degenerative changes with pain on motion, although without instability and without limitation of flexion to 45 degrees or worse or limitation of extension to 10 degrees or worse.

10.  From March 10, 2008, the Veteran's benign prostatic hypertrophy has been manifested by daytime voiding interval less than one hour; he has not needed to wear an appliance or to wear absorbent materials that must be changed more than 4 times per day

11.  Prior to January 27, 2015, the Veteran's right-side sciatica approximated no more than mild incomplete paralysis of the sciatic nerve.

12.  From January 27, 2015, the Veteran's right-side sciatica has approximated no more than moderately severe incomplete paralysis of the sciatic nerve.

13.  From March 1, 2008, the Veteran's hemorrhoid disability has been manifested by mild or, at worst, moderate hemorrhoids.  


CONCLUSIONS OF LAW

1.  The requirements to establish an evaluation higher than 10 percent for DDD      of the lumbar spine prior to February 17, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2015).

2.  From February 17, 2011 to August 16, 2011, the requirements for a 20 percent evaluation, but no higher, for DDD of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2015).

3.  From August 16, 2011 to May 8, 2015, the requirements for an evaluation in excess of 20 percent for DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2015).

4.  From May 8, 2015, the requirements for a 40 percent evaluation, but no higher, for DDD of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2015).

5.  The requirements to establish an initial compensable evaluation for the cervical spine disability prior to August 16, 2011, and to an evaluation higher than 20 percent from that date, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2015).

6.  Prior to August 16, 2011, the requirements to establish a compensable evaluation for the left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).

7.  From August 16, 2011 the requirements to establish an evaluation of 20 percent, but not more, for the left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201 (2015).

8.  The requirements to establish an initial evaluation of 10 percent, but not more, for the right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2015).

9.  The requirements to establish an initial evaluation of 40 percent, but not more, for benign prostatic hypertrophy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2015).

10.  The requirements to establish an initial evaluation higher than 10 percent for right-side sciatica prior to January 27, 2015, and to an evaluation higher than 40 percent from that date, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

11.  The requirements to establish an initial compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

The rating decision on appeal was issued pursuant to VA's Benefits Delivery at Discharge (BDD) program, whereby development was performed while the Veteran was still on active duty.  The file contains a statement by the Veteran in August 2007, well prior to the rating decision on appeal, acknowledging that he had been advised of the provisions of the VCAA regarding duties to notify and assist.  The Veteran has expressed no disagreement in regard to the content or timing of notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The increased-rating issues adjudicated herein arise from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify on those issues has been satisfied.  

The record also reflects that the Veteran has been provided appropriate assistance   in developing his claim.  Service treatment records (STRs) and available post-service medical evidence identified by the Veteran have been obtained, and the Veteran has been afforded appropriate VA medical examinations in support of his claims.  

The Veteran is shown to be receiving disability benefits from the Social Security Administration (SSA).  Generally, where there is actual notice to VA that the appellant is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  In this case, however, the March 2011 SSA notice to the Veteran, which advised him that benefits had been granted, listed the medical evidence on which the benefit was granted, and review of the file shows that the relevant medical records are present in the VA claims file.  Accordingly, there is   no indication that remand for these records would result in any additional evidence that would be beneficial to the Veteran's appeal.  Remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).
 
The Veteran was afforded a hearing before a DRO and before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that   may have been overlooked.  Here, the DRO and VLJ identified the issues to the Veteran, and the Veteran testified as to events in service, his treatment history,    and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearings.  The hearings focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant  to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board finds there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage   or inflammation in parts of the system, to perform normal working movements       of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which  becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45,      4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App.    32 (2011).


Degenerative Disc Disease of Lumbar Spine

Thoracolumbar disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2015).  Intervertebral disc syndrome (IVDS) is evaluated under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In pertinent part, the General Rating Formula applies the following rating criteria, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease.  A rating of 10 percent is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral fracture with loss of 50 percent or more of the height.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a rating of 100 percent is assigned for unfavorable ankylosis of the entire spine. 

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate Diagnostic Code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the ROM of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal ROM stated in the regulation.  Fourth, each ROM should be rounded to    the nearest 5 degrees.

As noted above, IVDS is rated under the criteria of the General Rating Formula or under the IVDS Formula, whichever results in the higher rating.  Under the IVDS Formula, a rating of 10 percent is assigned for incapacitating episodes having         a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is assigned for incapacitating episodes having          a total duration of at least 2 weeks but less than four weeks during the past 12 months.  A rating of 40 percent is assigned for incapacitating episodes having          a total duration of at least four weeks but less than six weeks during the past 12 months.  A rating of 60 percent is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1) to Diagnostic Code 5243 states that for purposes of rating, an incapacitating episode is a period of acute signs and symptoms due to IVDS        that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2) to Diagnostic Code 5342 states that if IVDS symptoms are present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation for that segment.

The period under review begins March 1, 2008, the date service connection      became effective.  During the period on appeal, the Veteran was awarded temporary total ratings for his lumbar spine disability for convalescence following surgery,   for the period from June 24, 2010 to August 1, 2010 and from August 13, 2010 to October 1, 2010.  As a 100 percent rating is the maximum assignable, these periods will not be considered for an increased rating.  

The Veteran had a pre-discharge VA general medical examination in September 2007 in which he complained of constant pain 5/10 at rest.  He reported stiffness, fatigability and lack of endurance.  He denied weakness, swelling, heat, redness, instability, incoordination or bowel or bladder symptoms. He reported flare-ups 3 times per year and lasting 1 day in which pain would be at 10/10 severity, during which he would be bed-bound.  Symptoms were exacerbated by sitting more than 3 hours, driving more than 1 hour or random bending.  Other than during periods of exacerbation the disability did not cause occupational impairment or impairment of activities of daily living; the Veteran reported being able to walk a quarter-mile without symptoms.  The Veteran reported having lost 10 days of work during the past year to the disability.  Examination showed the Veteran to have a normal gait.  ROM of the thoracolumbar spine was flexion to 90 degrees and combined ROM    of 240 degrees.  There was no objective evidence of pain with motion or with repetitive motion.  The examiner diagnosed chronic lumbar strain, degenerative joint disease (DJD) and degenerative disc disease (DDD).  

The Veteran presented to Brooke Army Medical Center (BAMC) in July 2009 requesting surgical evaluation for low back pain and numbness radiating down the right buttock and right leg.  Magnetic resonance imaging (MRI) at BAMC showed mild loss of disc space at L2-3 and L5-S1 with multilevel disc desiccation at L2 through S1.

In November 2009 the Veteran presented to Dr. HJH for evaluation.  The Veteran complained of low back pain for many years, 3-7/10 in severity, and stated that steroid injections had been ineffective.  Examination showed tenderness to palpation directly over the facet joint on the right.  ROM was not recorded in degrees but pain was noted on movement in all directions.  The treatment plan    was to obtain multilevel discography and then follow up.

In March 2010 the Veteran presented to BAMC for screening at the internal medicine clinic (IMC).  Relevant to the lower back, the Veteran reported generalized low back pain of 4/10 severity, controlled by medication.

The Veteran underwent lumbar computed tomography (CT) scan at Christus    Santa Rosa Northwest Hospital in March 2010 to resolve his current discogenic pain and disease.  The discogram showed three bad discs (L3-4, L4-5 and L5-S1,    of which L5-S1 was the most painful).  In June 2010 he underwent plasma decompression surgery at L4-5 and L5-S1, and in August 2010 he underwent plasma disc decompression surgery at L3-4 at the same hospital.  In a September 2010 follow-up the Veteran complained that surgery had not improved his symptoms, and in fact he felt his symptoms had been exacerbated, especially in    the quadriceps region.  

In October 2010 the Veteran presented to the BAMC IMC complaining of low back pain since his surgery.  In November 2010 the Veteran returned to the BAMC IMC complaining of increased low back pain since the past June, which was now of 10/10 severity. 

In November 2010 the Veteran submitted a Statement in Support of Claim asserting that even after surgery he continued to have pain in the lower back, legs and hips that rendered him unable to work and also unable to sit, stand, walk, kneel, bend or reach.  The Veteran stated he was unable to dress by himself that that he was taking multiple medications.  The Veteran stated he would soon undergo spinal fusion surgery in order to attempt to relieve his symptoms.

The Veteran presented to the BAMC IMC in late November 2010 complaining of severe low back pain with radiation to the hips and thighs and with associated numbness.  The Veteran said he was unable to sleep and unable to dress himself, and complained that his scheduled laminectomy surgery had been cancelled because his insurer would not authorize the procedure.   Examination showed the Veteran's gait and stance to be normal; neurological examination was within normal limits.  The clinician did not record ROM in degrees but noted that flexion and extension were reduced; sensation in the quads was hypersensitive.  The clinical impression was lumbago, lumbar disc degeneration and lumbar spondylosis.

The Veteran's spouse submitted a statement in December 2010 asserting that after the Veteran's surgeries (in March 2010, June 2010 and August 2010) he had been unable to dress without her help and had attempted unsuccessfully to return to work.  She reported the Veteran was currently taking pain medication, muscle relaxants and sleep aids to address his spine-related symptoms.  In the same month Mr. SC submitted a statement asserting he had witnessed the Veteran display pain with movement and that he had to help the Veteran perform yard work.  Ms. AG also submitted a statement asserting that she had witnessed the Veteran display constant back pain, and that the Veteran had to quit working as a substitute teacher due to his pain.

The Veteran was examined by neurologist Dr. HS in December 2010.  The Veteran complained that since surgery his symptoms has become worse; he was now unable  to work because of severe pain and described burning pain in the pelvic girdle     and proximal leg as well as hardening of the quads in both lower extremities.  Examination showed the Veteran to be in obvious distress.  The Veteran had   visibly lost a considerable amount of weight and had give-way weakness in all muscle groups in the lower extremities, with no one muscle group that seemed worse.  There was significant hyper-reflexia in the upper and lower extremities    that might have been ethnic; sensation seemed grossly intact.  Dr. HS stated it seemed peculiar that the Veteran had worsened over the last month, and stated that the Veteran might be suffering from discitis, which was confirmed by subsequent MRI the same month.  In January 2011 Dr. HS recommended the Veteran undergo anterior lumbar interbody fusion (ALIF) surgery, and in February 2011 Dr. HS stated the Veteran was pending surgery and was currently unable to work.

The Veteran had a physical examination at BAMC in February 2011 at which he complained of chronic low back pain and leg pain; he reported that his insurance had denied ALIF surgery.  The Veteran stated his pain was 10/10 in severity, 90 percent in the lower back and 10 percent in the extremities.  Pain was aggravated by sitting, standing, bending, walking, coughing, sneezing and reclining; the pain was relieved by nothing.  Posteriorly, the Veteran described pain at the belt line and bilateral buttocks and left posterior proximal thigh.  The Veteran described the pain as constant and gradually worsening with activities.  The Veteran reported being currently 30 percent disabled by VA and stated he was hoping to increase his disability rating based on his current complaints.  Physical examination showed the Veteran to move slowly and cautiously, with aid of a cane and corset.  The spine was tender to palpation at multiple sites.  ROM was not recorded in degrees but described as "minimal" in all directions.  The physician's impression was chronic low back pain with presumed lumbar spondylosis.

In May 2011 the Veteran underwent surgery to implant a percutaneous spinal electrode for pain management.

The Veteran had a VA compensation and pension (C&P) examination of the spine on August 16, 2011, in which he denied flare-ups.  The Veteran did not use an assistive device for ambulation.  Examination showed ROM of the thoracolumbar spine to be flexion to 55 degrees with pain beginning at 10 degrees; combined ROM was to 185 degrees.  Repetitive use caused additional pain but did not cause additional loss of ROM or additional limitation of function in terms fatigability, weakened movement or more or less movement than usual.  Examination showed spasm and guarding severe enough to cause abnormal gait.  The examiner noted the Veteran did not have IVDS.  X-rays of the thoracolumbar spine showed marked spondylitic changes throughout the lumbar spine with slight grade I spondylolisthesis L4 on L5, while MRI showed canal and neuroforaminal stenosis throughout.  The examiner diagnosed degenerative arthritis of the back and stated that the disability would cause occupational impairment.

The Veteran had a VA examination in August 2011, two weeks after the C&P examination described above.  The Veteran reported that three-quarters of the past year had constituted an incapacitating episode.  He reported stiffness, limited motion and pain radiating down the right lower extremity (RLE).  Flare-ups reportedly occurred weekly and lasted more than one month; such flare-ups were associated  with walking, bending or sitting more than 15 minutes and were productive of significant reduction in ROM.  The Veteran described needing a back brace and    cane for ambulation; he also described needing special devices for putting on his shoes and socks.  Examination showed tenderness to the paravertebral muscles of    the thoracolumbar spine bilaterally.  ROM was flexion to 35 degrees and combined ROM of 95 degrees with pain at the end points; repetitive use decreased flexion to 15 degrees but other movements were unchanged or actually improved.  The examiner diagnosed DDD of the lumbar spine and sciatica.  The examiner stated the disability caused occupational impairment due to pain, decreased mobility, problems with lifting and carrying, lack of stamina, weakness and fatigue.  Activities of daily living (ADLs) were impaired due to limitation of motion.  However, the examiner stated that the Veteran's combined disabilities would not preclude sedentary employment.

The Veteran had an MRI of the lumbosacral spine at Wilford Hall Medical Center in August 2012 that showed progressive loss of disc space height when compared with previous studies in July 2009 and September 2010.  The current impression was severe multilevel facet arthrosis and overall spinal stenosis at L2 through S1, worst at L4-5.

In December 2012 the Veteran presented to Alamo Neurosurgical Institute on referral due to his low back symptoms.  The Veteran complained of back pain, decreased ROM, joint and muscle pain, weakness and atrophy, and swelling of extremities.  He reported lumbar pain and paresthesias into the bilateral lower extremities, right worse than left; symptoms were worst when getting out of a car and improved somewhat by lying down.  Examination showed the Veteran to have normal posture and gait.  The examiner noted decreased and painful ROM but did not record ROM in degrees.  The examiner recommended that the Veteran undergo L3 to L5 laminectomy and fusion.  

The Veteran was treated at Wilford Hall Medical Center physical therapy clinic    for low back and right hip pain in May 2014.  He reported burning lumbar pain of 3-5/10 severity that was aggravated by walking and relieved by reclining and by medication.  The Veteran's posture showed decreased lordosis but his gait was     not antalgic.  Lumbar ROM was to the knees in all directions but with moderate tightness.  Neurological examination was grossly intact to sensory and motor strength and straight leg raising (SLR) was negative.  There was moderate tenderness to palpation.  After examination the Veteran was "a bit sore" but returned to baseline within 6 minutes.    

During his DRO hearing in November 2014 the Veteran testified that he could barely walk a quarter mile due to back pain.  His spouse testified that the Veteran had to greatly reduce his activities in and out of the home due to his complaint of back pain.

The Veteran had a VA C&P examination in January 2015 in which he reported being on chronic narcotic pain medication.  He also reported flare-ups with burning pain during which he would be unable to lift, bend, stand or sit.  Examination showed the Veteran to have normal gait and posture.  ROM was flexion to 80 degrees with pain at 60 degrees and combined ROM of 180 degrees.  Repetitive  use testing reduced flexion to 60 degrees and combined ROM to 110 degrees.  Repetitive use testing also caused additional limitation of function in terms of   pain, less movement than normal, excessive fatigability, instability of station and interference with sitting, standing and/or weight-bearing.  The spine was tender to palpation.  Guarding was present but not to a degree causing abnormal gait or spinal contour.  The examiner stated the Veteran does have IVDS of the thoracolumbar spine that resulted in incapacitating episodes of at least 2 weeks but less than 4 weeks during the past 12 months.   The examiner diagnosed DDD of the lumbar spine and stated that the occupational impairment associated with the disability consisted of chronic pain and reduced ROM that made it difficult to work or stand.  

In May 2015 the Veteran presented to Precision Spine and Pain Management for initial consultation of back pain.  The Veteran stated his back pain had been intermittent prior to 2010 but was constant since then.  Spinal fusion had been recommended by several providers but consistently denied by insurance; electrical nerve stimulation was unsuccessful and injections provided only temporary relief.  Current pain was 7-8/10 at best and 10/10 at worst and associated with muscle spasms; pain was aggravated by lifting, sitting, walking, sneezing, climate, fatigue, coughing, alcohol, straining, sex and sleeping in the supine position.  The Veteran complained that his back pain adversely affected his activities of daily living.  Ultrasound confirmed DDD at multiple levels.  Examination showed normal gait without assistive devices.  ROM was flexion to 30 degrees, limited by pain; ROM     in other directions was not shown.  The examiner's diagnosis was lumbosacral spondylosis without myelopathy, lumbar disc displacement and lumbosacral neuritis radiculitis.

During follow-up at Precision Spine and Pain Management in June 2015 the Veteran reported that previous injection had provided 70 percent relief of symptoms but the pain had returned and was now 5/10 in severity with medication and 7/10 without medication.    
 
During his hearing before the Board in June 2015, the Veteran testified he has constant burning and throbbing in the back.  He also testified that he had to stop working as a substitute teacher due to back pain, and that after undergoing surgery in February 2010 he had been unable to get out of bed for a year.

Addressing first the period prior August 16, 2011, the only measured ROM of record was in September 2007 (flexion to 90 degrees and combined ROM of 240 degrees), which is squarely within the schedular criteria for noncompensable rating under the General Rating Formula.  A rating of 10 percent was nonetheless assigned based on additional limitation of function based primarily on reported pain, which is an appropriate rating.  See Burton v. Shinseki, 25 Vet. App. 1 (2011), holding that where a veteran has a noncompensable rating and complains of pain on motion, such veteran is entitled to at least the minimum compensable rating for the joint under 38 C.F.R. § 4.59.  The record does not show or suggest that the Veteran's limitation of function approximated the criteria for a rating of 20 percent or higher.  Also, the Veteran is not shown to have had IVDS prior to August 2011 (in fact, the VA examiner specifically found in August 2011 that the Veteran did not have IVDS), so alternative rating under the IVDS Formula is not for consideration.  The evidence of record pertaining to the period prior to August 2011 also does not show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

The Veteran asserted on multiple occasions during the period prior to August 2011 that he was rendered functionally incapable of walking or performing activities of daily living such as putting on his clothes, and he submitted lay evidence in support of such contentions, but clinical examinations consistently showed him to have normal or near-normal gait and a degree of functional impairment that most closely approximates the schedular criteria for the currently-assigned 10 percent rating.  

Turning to the period from August 16, 2011, the Veteran's measured ROM was to 55 degrees in the August 2011 VA C&P exam (with pain beginning at 10 degrees), to 35 degree in the VA examination later in August 2011 and to 80 degrees during the VA C&P examination in January 2015 (with pain beginning at 60 degrees).  Such ROM  is squarely within the rating criteria for a 20 degree evaluation under the General Rating Formula; a higher 40 percent rating  requires ROM of 30 degrees or less or on favorable ankylosis of the entire thoracolumbar spine, neither of which is shown prior to May 8, 2015.  Accordingly, for the period from August 16, 2011 to May 8, 2015, an evaluation in excess of 20 percent is not warranted.

However, effective May 8, 2015, a 40 percent rating for the Veteran's lumbar spine disability is warranted.  In this regard, a treatment note on that date by Precision Spine and Pain Management recorded flexion to 30 degrees.  Accordingly, from May 8, 2015, a 40 percent rating for the Veteran's lumbar spine disability is warranted.  This is the maximum rating assignable for limitation of motion of the lumbar spine. 

The Board has considered whether a higher rating could be assigned under the IVDS Formula.  However, the VA examiner in August 2011 stated the Veteran did not currently have IVDS.  While the January 2015 VA examiner determined the Veteran did have current IVDS, he stated that such was manifested by incapacitating episodes of 2 to 4 weeks during the previous 12 months.  Incapacitating episodes having a duration of 2-4 weeks are squarely within the criteria for a 20 percent rating under   the IVDS Formula, so alternative rating under the IVDS criteria would not be advantageous to the Veteran.

Finally, addressing neurological manifestations, the Veteran is in receipt of a separate compensable rating for service connection for right-side sciatica, the rating for which is addressed in the decision below; he is also in receipt of a separate compensable rating for left-side sciatica, the evaluation of which is not on appeal.  There is no indication of any other separately compensable neurological disorder that is associated with the DDD of the lumbar spine on appeal.
 
In sum, based on the evidence of record and analysis above, the Board finds the criteria are not met for a rating higher than 10 percent for the service-connected DDD of the lumbar spine prior to February 17, 2011; that a rating of 20 percent, but no higher, is warranted for the period beginning February 17, 2011 to May 8, 2015; and that from May 8, 2015 a 40 percent rating, but no higher, is warranted for the lumbar spine disability.  Accordingly, the claim for higher evaluation must be denied.

In reaching the above conclusion, the Board has considered and applied the benefit of the doubt doctrine to award the staged increased ratings noted above.  However, as the preponderance of the evidence is against the Veteran's claim for ratings higher than those assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Cervical Spine Disability

Cervical spine disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2015).  IVDS is evaluated under the IVDS Formula or on the General Rating Formula, whichever results in the highest rating; the rating criteria for IVDS are set forth above with the discussion of thoracolumbar spine disability.

In pertinent part, the General Rating Formula applies the following rating criteria for the cervical spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease. A rating of 10 percent is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined ROM  of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral fracture with loss of 50 percent or more of the height.  A rating of 20 percent is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion ROM of the thoracolumbar spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A rating of 30 percent is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.   A rating of 40 percent is assigned for unfavorable ankylosis of the entire cervical spine, and a rating of 100 percent is assigned for unfavorable ankylosis of the entire spine. 

For purposes of VA compensation, normal forward flexion of the cervical spine is  0 to 45 degrees, extension is 0 to 45 degrees, left and right lateroflexion is 0 to 45 degrees, and left and right lateral rotation is 0 to 80 degrees.  The normal combined ROM of the cervical spine is to 340 degrees.  See Note (2) to General Rating Formula.  Notes (1), (3), (4) and (5) are as set forth above in the discussion above concerning the claim for increased rating for the lumbar spine. 

The period under review begins March 1, 2008, the date service connection      became effective.  

The Veteran had a pre-discharge VA general medical examination in September 2007 in which he complained of intermittent pain of 2/10 severity at rest.  He admitted stiffness, fatigability, lack of coordination and numbness or tingling into the left shoulder.  He denied weakness, redness, heat, swelling, instability, locking, incoordination or associated constitutional problems.  He complained of flare-ups once per month lasting 3 days in which pain would increase to 7/10 severity.  Symptoms were aggravated by sitting more than 4 hours, driving more than 3  hours or randomly when rising from bed.  The disability caused no occupational impairment or impairment in ability to perform activities of daily living.  However, the Veteran reported having lost 3 days of work during the past year due to his symptoms.  ROM of the cervical spine was flexion to 45 degrees and combined ROM of 340 degrees.  There was no objective evidence of pain with motion or repetitive use, although the Veteran complained of radiation into the left shoulder.  Neurological examination of the upper extremities was grossly normal for motor strength, sensory and reflexes.  X-ray of the cervical spine showed DDD at C6-7 with mild left foraminal narrowing.  The examiner diagnosed chronic cervical strain status post traumatic strain.             

The Veteran had a VA C&P examination of the cervical spine on August 16,    2011.  The Veteran denied flare-ups.  ROM was flexion to 45 degrees without   pain; combined ROM was to 185 degrees.  Repetitive use caused no additional limitation of ROM but caused increased loss of function due to additional pain    and less movement than usual.  There was tenderness to palpation and sufficient guarding    to result in abnormal spinal contour.  Strength testing was 5/5 in the bilateral upper extremities; reflexes were 2+ and sensory was normal, with no indication of radiculopathy.  The Veteran did not have IVDS of the cervical spine.  X-rays showed spondylitic changes with disc space narrowing involving the inferior half of the cervical spine.  The examiner diagnosed degenerative arthritis of the cervical spine and stated that the disability would not cause occupational impairment.  
 
The Veteran had a VA general medical examination in August 2011 in which he reported that he had been incapacitated for 20 days out of the past 12 months due      to his cervical symptoms.  He reported stiffness, limited motion and pain radiating    up the RLE from the neck to the right shoulder.  Flare-ups reportedly occurred  weekly and lasted more than one month; such flare-ups were associated with walking, bending or sitting more than 15 minutes and were productive of significant reduction in ROM.  Examination showed tenderness to the paravertebral muscles of the cervical spine bilaterally.  ROM of the cervical spine was flexion to 30 degrees and combined ROM of 125 degrees, with pain at the end points; repetitive motion increase ROM somewhat.  The examiner diagnosed DDD of the cervical spine and stated that the disability caused occupational impairment due to pain, decreased mobility, problems with lifting and carrying, lack of stamina, weakness, fatigue and impairment of manual dexterity.  ADLs were impaired due to limitation of motion.

During his DRO hearing in November 2014 the Veteran testified that his neck is very stiff.  During his hearing before the Board in June 2014 the Veteran testified he has difficulty turning his head to the right due to stiffness of his neck, and he also complained of pain radiating from the right shoulder to the elbow.  

The Veteran had a VA C&P examination in January 2015 in which he complained that when driving he could not turn his head to the side without feeling pain.  The Veteran's gait and posture were within normal limits.  ROM examination showed flexion to 30 degrees with pain at 20 degrees; combined ROM was to 250 degrees.  Repetitive use reduced flexion to 20 degrees and combined ROM to 180 degrees and also caused additional functional impairment manifested by pain on movement and less movement than normal.  The examiner stated that the loss in degrees due to pain on use or during flare-ups is approximately 20 degrees for right lateral rotation and 10 degrees in the other directions.  There was pain to palpation of the lower cervical spine; there was also guarding but not sufficient to cause abnormal spinal contour.  Strength testing, reflexes and sensory of the upper extremities was normal, and the examiner noted there was no evidence of upper extremity radiculopathy.  The examiner stated the Veteran does not have IVDS of the cervical spine.  The examiner diagnosed DDD of the cervical spine and stated that the occupational impact associated with the disability was to impair his ability to make normal neck movements expected of a teacher.   

Addressing first the period prior to August 16, 2011, the Veteran's cervical ROM was to 45 degrees and combined ROM to 340 degrees, without observed pain during examination.  Compensable evaluation is predicated on flexion less than 30 degrees or on combined ROM less than 335 degrees, or with evidence of pain on movement.  Alternatively, the evidence of record does not show muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral fracture with loss of 50 percent or more of the height.  The Board accordingly finds that the criteria for a compensable rating prior to August 16, 2011, are not met.  

Turning to evaluation since August 16, 2011, the VA C&P examination in August 2011 showed cervical flexion to 45 degrees and combined ROM of 185 degrees;  the VA general medical examination in August 2011 showed flexion to 30 degrees and combined ROM of 125 degrees.  The VA C&P examination in January 2015 showed flexion to 30 degrees with combined ROM to 250 degrees.  Even after repetitive motion testing, the Veteran's ROM did not approach the criteria for a higher rating of 30 percent, which requires forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.

During the entire period under review the Veteran is not shown to have had IVDS of the cervical spine or to have had any separately compensable neurological dysfunction associated with his cervical spine disability.

In sum, based on the evidence of record and analysis above, the Board finds the criteria are not met for a compensable rating for the service-connected cervical spine disability prior to August 16, 2011, or to a rating higher than 20 percent from that date. Accordingly, the claim for higher evaluation must be denied.

Because the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine is not applicable.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Left Shoulder Disability

The rating schedule distinguishes between the major (dominant) and minor (non-dominant) arm.  The Veteran is shown to be right-handed (see General Medical Examination performed in September 2007), so the criteria for the minor extremity apply.  The Veteran's left shoulder disability is rated under Diagnostic Code 5201 (limitation of motion of the arm).  For the minor extremity, a rating of 20 percent  is assigned for motion limited to shoulder level and midway between the side and shoulder level.  A rating of 30 percent is assigned for motion limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

The period under review begins March 1, 2008, the date service connection      became effective.  

The Veteran had a pre-discharge VA general medical examination in September 2007 in which there was full ROM of the left shoulder, without evidence of pain with motion or with repetitive use.  The left shoulder was not tender to palpation and was symmetrical with the right shoulder.  X-ray of the left shoulder showed minimal arthrosis in the acromioclavicular (AC) joint but was otherwise normal.  

The Veteran had a VA C&P examination of the left shoulder in August 2011 in which he complained of worsening left shoulder pain associated with elevation of the arm.  The Veteran reported pain, stiffness and weakness of the joint; he denied deformity, instability, incoordination or decreased speed of the joint.  He also denied flare-ups.  X-ray of the left shoulder showed mild degenerative change in  the AC joint with low-grade spurring.  ROM was not recorded.  The examiner diagnosed chronic subacromial bursitis and osteoarthritis in the AC joint of the    left shoulder.  The associated occupational impact would be weakness or fatigue, decreased strength and lack of stamina in the upper extremity, and pain.  The impairment of ADLs would be moderate impairment of chores, exercise, sports     and recreation; mild impairment of shopping, traveling and dressing; and, no impairment of feeding, dressing, toileting or driving.    

The Veteran had a VA C&P examination of the left shoulder in January 2015 in which he complained of pain and a popping sound, and asserted he could not raise his arm above his head.  ROM testing showed external rotation to 80 degrees with pain beginning at 70 degrees and internal rotation to 90 degrees with pain beginning at 80 degrees.  Post-test ROM was external rotation to 75 degrees and internal rotation to 80 degrees with contributing factors of pain, weakness, fatigability and/or incoordination and additional functional limitation during flare-ups or repeated use over time estimated at 20 degrees for flexion and 30 degrees for abduction.  Muscle strength was 5/5 on flexion and abduction.  The shoulder      joint was not ankylosed.  Hawkins' Impingement Test and empty-can test were  both positive.  Tests for instability and dislocation were negative and there was no malunion or nonunion of the clavicle and scapula.  The examiner diagnosed AC joint arthrosis of the left shoulder and stated that the occupational impairment associated with the disability was limit the Veteran's ability to write on the board and to lift above shoulder level.  

During his hearing before the Board in June 2015 the Veteran testified he is unable to lift his left arm above shoulder level.  

The Veteran had an X-ray of the left shoulder at BAMC in June 2015 due to complaint of pain in that joint.  The radiologist's interpretation was no acute osseous abnormality and mild left AC joint osteoarthrosis.

The evidence shows the Veteran did not have limited or painful motion of the shoulder prior to the VA C&P examination on August 16, 2011.  The VA pre-discharge examination in September 2007 showed normal motion and no evidence of pain on motion or tenderness to palpation.  There is no objective clinical evidence or subjective lay evidence addressing the shoulder disability until the    VA C&P examination in August 2011, which did not provide ROM findings.  However, the Veteran did report left shoulder pain associated with elevation of the arm.  Moreover, the examiner at the time noted X-ray evidence of arthritis and also stated that the Veteran had impairment due to pain, weakness, fatigue, decreased strength and lack of stamina in the upper extremity.  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds the Veteran is entitled to a 20 percent rating from August 16, 2011.  See 38 C.F.R. § 4.59; Burton, 25 Vet. App. 1.  

From August 16, 2011, the Veteran's left shoulder disability did not meet the criteria for a rating higher than 20 percent.  A rating of 30 percent requires limitation of motion to 25 degrees from side; the Veteran himself asserts he can raise his arm to shoulder level.  Malunion or nonunion of the clavicle and scapula, and ankylosis of the scapulohumeral articulation, are potentially compensable at a rating higher than 20 percent, but such disabilities are not shown by the evidence of record. 

Based on the evidence of record and analysis above, the Board finds the criteria are met for a rating of 20 percent for the Veteran's left shoulder disability effective from August 16, 2011, but not before.  The criteria for a rating higher than 20 percent are not shown.

Right Knee Disability

Instability and subluxation of the knee is rated under Diagnostic Code 5257.  A rating of 10 percent is assigned for slight disability; a rating of 20 percent is assigned for moderate disability; and, a rating of 30 percent is assigned for severe disability.  38 C.F.R. § 4.71a.
 
Limitation of flexion of a leg is rated under Diagnostic Code 5260.  A rating of 0 percent is assigned for flexion is limited to 60 degrees; a rating of 10 percent is assigned for flexion limited to 45 degrees; a rating of 20 percent is assigned for flexion limited to 30 degrees; and, a rating of 30 percent is assigned for flexion is limited to 15 degrees.  Id.

Limitation of extension of a leg is rated under Diagnostic Code 5261.  A rating of 0 percent is assigned for extension limited to 5 degrees; a rating of 10 percent is assigned for limitation of extension to 10 degrees; a rating of 20 percent is assigned for extension limited to 15 degrees; a rating of 30 percent is assigned for extension limited to 20 degrees; a rating of 40 percent is assigned for extension limited to 30 degrees; and, a rating of 50 percent is assigned for extension limited to 45 degrees.  Id.

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II. 

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC         9-2004 (69 Fed. Reg. 59988 (2004)).

The period under review begins March 1, 2008, the date service connection      became effective.  

The Veteran had a pre-discharge VA general medical examination in September 2007 in which he complained of intermittent bilateral knee pain, 3/10 in severity.  He endorsed stiffness, locking, fatigability and numbness or tingling; he denied instability, swelling, heat, redness, weakness or incoordination.  He reported flare-ups 20 times per month and lasting 20 minutes, during which pain would be at   4/10 severity.  Symptoms were aggravated by walking more than a quarter-mile, kneeling more than 5 minutes or squatting more than 1 minute.  The Veteran reported having missed no days of work during the past year due to the knee disability.  Examination showed the Veteran to have a normal gait.  Both knees   had full ROM (flexion to 140 degrees and extension to 0 degrees) without objective evidence of pain with motion or with repetitive use and no evidence of radiating pain.  Both knees were mildly tender to palpation but both knees were stable on examination.  X-ray of the right knee showed minimal medial compartmental joint space narrowing at the femoral-tibial joint space.  The examiner diagnosed right knee strain and degenerative joint disease (DJD) status post traumatic sprain complicated by meniscal tear status post arthroscopic resection of the medial meniscus.  The examiner stated the Veteran's knee disability caused impairment    of occupational and functional activities due to impairment of walking.  

The Veteran had X-rays of the knees at BAMC in October 2008 due to his complaint of knee pain aggravated by walking.  The studies showed mild degenerative changes in the patella.  There was also mild medial compartment   joint space loss bilaterally without significant sclerosis or osteophytosis.

The Veteran had a VA C&P examination of the right knee in August 2011 in which he complained of constant pain in the right knee associated with weight-bearing;   he also described intermittent swelling and catching.  X-rays of the knees showed no acute bony abnormalities but early degenerative changes in the medial joint compartments.  The examiner did not provide ROM for the knee.  The examiner diagnosed early osteoarthritis and stated the occupational impact of the disability would be manifested by pain and lack of stamina.  Impairment of activities of daily living (ADLs) would be manifested by mild impairment of chores, shopping, exercise, sports, recreation and traveling; and, no impairment of feeding, toileting, bathing, dressing, grooming or driving.       

The Veteran had a C&P examination of the knees in January 2015 in which he complained of frequent episodes of joint pain, "locking" and effusion bilaterally.  ROM testing showed flexion to 140 degrees and extension to 0 degrees bilaterally with no objective evidence of pain.  Repetitive use caused no increase in pain or functional capacity.  Strength was 5/5 bilaterally and both knees were stable on examination.  The examiner stated the occupational impact of the Veteran's knee disability was to cause difficulty with prolonged standing.  A contemporaneous VA examination of the spine showed the Veteran to have a normal gait. 
  
During his hearing before the Board in June 2015 the Veteran testified that he has pain and throbbing in the knees, aggravated by standing or walking.

The evidence of record does not show that Veteran met the schedular criteria for a compensable rating for limitation or extension or limitation of flexion at any time during the period under review.  Specifically, he did not have limitation of flexion to 45 degrees or worse (Diagnostic Code 5260) or limitation of extension to 10 degrees or worse (Diagnostic Code 5261).  Similarly, there is no medical evidence that the right knee is unstable, so separate compensation under Diagnostic Code 5257 is not warranted.

However, the evidence shows that the Veteran has consistently reported pain in the knee from the time of his September 2007 pre-discharge examination in which the examiner noted tenderness to palpation bilaterally.  His right knee is shown to have DJD, and as early as the September 2007 examination there is medical opinion asserting that the Veteran's knee disability causes impairment of occupational and functional activities due to impairment of walking.  Accordingly, he is entitled to the minimum evaluation for loss of motion even though his limitation of motion in degrees is not to a compensable level.  38 C.F.R. § 4.59; Burton, 25 Vet. App. 1.  

Based on the evidence of record the Board finds the criteria are met for initial 10 percent ratings for the right knee disability; his appeal is accordingly granted to that extent.  The criteria for an evaluation higher than 10 percent have not been met, so a rating higher than 10 percent for either knee must be denied.

The benefit of the doubt on this issue has been resolved in the Veteran's favor.

Benign Prostatic Hypertrophy (BPH)

BPH is rated under the criteria of 38 C.F.R. § 4.115b (schedule or ratings for the genitourinary systems - diagnoses), Diagnostic Code 7527 (prostate gland injuries, infections, hypertrophy, or postoperative residuals).  In turn, related disorders are rated as a voiding dysfunction or as urinary tract infection (UTI), whichever is predominant.

The rating criteria for UTI are as follows.  A 10 percent rating is assigned for long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  A 30 percent rating is assigned for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than 2 times per year) and/or requiring continuous intensive management.  
  
The rating criteria for a voiding dysfunction are as follows.

A 10 percent rating is assigned for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream), with any one or combination of the following: post-void residuals greater than 150 cc., uroflowmetry markedly diminished peak flow rate (less than 10 cc./sec.), recurrent urinary tract infections secondary to obstruction, and/or stricture disease requiring periodic dilation every 2 to 3 months.  A 10 percent rating is also assigned with daytime voiding interval between two and three hours or awakening to void two or three times per night.   

A 20 percent rating is assigned for daytime voiding interval between one and two hours or awaking to void three to four times per night; or, with requirement for wearing of absorbent materials that must be changed less than two times per day.   A 30 percent rating is assigned for urinary retention requiring intermittent or continuous catheterization.  A 40 percent rating is assigned for daytime voiding interval of less than one hour or wakening to void five or more times per night; or, with requirement for the wearing of absorbent materials that must be changed 2 to 4 times per day.  A 60 percent rating is assigned with requirement for the wearing of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.

The period under review begins March 1, 2008, the date service connection      became effective.  

The Veteran had a pre-discharge VA general medical examination in September 2007 in which he complained of  urinary frequency, hesitancy and poor stream and admitted urinary tract infections UTIs) 1-2 times per year.  He denied dysuria or bladder incontinence.  Genitourinary examination was grossly normal.  The examiner diagnosed BPH.

The rating decision on appeal assigned a 10 percent initial rating based on a January 2008 uroflow test in STRs that showed obstructive pattern in small voiding and re-voiding with max flow of 9 cc per second and post-void residual of 44 cc.

The Veteran presented to the BAMC urology clinic in August 2008 complaining of increased voiding by day and night (6 times per hour during the day and 3-4 times per night).  The Veteran had no genitourinary complaints other than urgency.  

In October 2008, July and August 2009 the Veteran was treated at the BAMC urology clinic for bladder outlet obstruction symptoms.  The Veteran complained  of both irritative and obstructive symptoms including urinary frequency, urgency, hesitancy, incomplete emptying, straining, reduced and intermittent stream and post-void dribbling.  The clinical impression was BPH.

The Veteran underwent cystoscopy at BAMC in October 2009 in which the only noted abnormality was of the bladder neck.

The Veteran presented to the urology clinic of BAMC in July 2010 for follow-up  of his BPH.  The Veteran complained that medication was not working for his lower urinary tract symptoms of incomplete emptying, frequency, intermittency, straining, urgency and weak stream.  He denied recent gross hematuria, dysuria, renal colic, nausea/vomiting or fever/chills.  Bladder scan showed 38 ml post-voiding residual.  Review of symptoms showed no hematuria, urinary loss of control, inguinal symptoms or perineal symptoms.  The prostate was not tender on examination.  The clinical impression was prostatitis, local BPH with urinary tract obstruction and urethral stricture; the clinician stated the Veteran's symptoms were suggestive of an overactive bladder. 
 
The Veteran had a VA examination in August 2011 in which the examiner noted BPH that caused reported frequency of urination and urinary incontinence.

The Veteran was treated at Wilford Hall Medical Center for hip pain in May 2014, in conjunction with which he received a complete physical examination.  Relevant to urinary symptoms, the examiner noted there was no loss of urinary control.

The Veteran was asked by his medical provider to fill out a three-day voiding diary in July 2014 in which he was to record each voiding to include time, quantity and whether the voiding was accompanied by urgency and/or leakage.  The results of record only note two days (July 7 and 8) and appear to show daytime voiding interval of 1-2 hours and nightly voiding 1-2 times (total voiding 14 times over    the two-day period).  Voiding was frequently accompanied by urgency and intermittently accompanied by leakage. 
 
During his DRO hearing in November 2014 the Veteran testified that he had to urinate frequently during the day; his spouse estimated he would urinate 2 times in every 30 minutes.  The Veteran also testified he would urinate 3-4 times per night.  

The Veteran had a VA C&P examination in January 2015 in which he complained of constant urinating.  The examiner noted the Veteran's BPH caused a voiding dysfunction manifested by urinary frequency of daytime voiding interval of less than 1 hour and nighttime voiding 5 or more times.  There was no urine leakage     or wearing of an appliance.  There was also obstructed voiding manifested by hesitancy, slow or weak stream and decreased force of stream and by recurrent UTIs secondary to obstruction.  Physical examination was grossly normal.  The examiner diagnosed BPH and stated that the associated occupational impairment was frequent voiding that impaired the usual duties of a teacher.  

In his hearing before the Board in June 2015 the Veteran started he has to urinate every 10-15 minutes during the day, and that when he urinates he has a hesitant stream.  He reported sometimes soiling himself due to dribbling.   

The RO granted an increased rating of 40 percent on the January 2015 VA        C&P examination, which showed daytime voiding interval of less than one       hour.  However, the evidence above shows that the Veteran consistently reported   daytime voiding interval of less than one hour well prior to the January 2015 VA examination.   The earliest clinical documentation of voiding interval was the August 2008 BAMC clinic note showing daytime voiding interval of 6 times        per hour, and during the November 2014 DRO hearing his spouse estimated the Veteran would urinate 2 times in every 30 minutes.  Thus, the record establishes entitlement to an initial rating of 40 percent.

The evidence of record does not show, and the Veteran does not assert, that he must wear an appliance or that he must wear absorbent materials that must be changed more than 4 times per day.  Accordingly, the criteria for an initial rating higher than 40 percent are not met.
  
Based on the evidence above the Board finds the criteria are met for an initial 40 percent rating for BPH; his appeal is accordingly granted to that extent.  The criteria for an evaluation higher than 40 percent have not been met.

The benefit of the doubt on this issue has been resolved in the Veteran's favor.


Right-Side Sciatica

The rating schedule provides the following guidance in evaluating the severity of disabilities of peripheral nerves.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain [at times excruciating] is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will      be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  See 38 C.F.R. § 4.123. Neuralgia characterized usually by     a dull and intermittent pain, of typical distribution so as to identify the nerve, is      to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See 38 C.F.R. § 4.124.

Neuropathy, neuritis and neuralgia of the sciatic nerve is rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The rating criteria are as follows.  A rating of 10 percent is assigned for mild incomplete paralysis of the sciatic nerve.   A rating of 20 percent is assigned for moderate incomplete paralysis of the nerve.   A rating of 40 percent is assigned for moderately severe incomplete paralysis of   the nerve.  A rating of 60 percent is assigned for severe incomplete paralysis of    the nerve, with marked muscular atrophy.  A rating of 80 percent is assigned for complete paralysis of the sciatic nerve, when the foot dangles and drops; no active movement possible of muscles below the knee; flexion of knee weakened or (very rarely) lost.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When   the involvement is wholly sensory, the rating should be at the mild, or at most moderate, degree.  




The period under review begins March 1, 2008, the date service connection      became effective.  

The Veteran had a pre-discharge VA general medical examination in September 2007 in which he reported numbness or tingling into the right lower extremity (RLE).  The Veteran was noted to have normal gait.  Straight leg raise (SLR) was negative to the left but mildly positive to the right.  Neurological examination of the lower extremities was grossly normal for motor strength, sensory and reflexes.  The examiner diagnosed sciatica status post traumatic sprain

The rating decision on appeal assigned a 10 percent initial rating based on mildly positive SLR as shown on examination.

The Veteran presented to the BAMC IMC in late November 2010 complaining of severe low back pain with radiation to the hips and thighs and with associated numbness.  Examination showed the Veteran's gait and stance to be normal, and neurological examination was within normal limits.  

The Veteran was examined by neurologist Dr. HS in December 2010 complaining of burning pain in the pelvic girdle and proximal leg as well as hardening of the quads in both lower extremities.  Examination showed the Veteran to be in obvious distress.  The Veteran had visibly lost a considerable amount of weight and had give-way weakness in all muscle groups in the lower extremities, with no one muscle group that seemed worse.  There was significant hyper-reflexia in the upper and lower extremities that might have been ethnic; sensation seemed grossly intact.  

The Veteran had a physical examination at BAMC in February 2011 at which SLR was positive bilaterally.  Motor strength was 5/5 and DTRs were intact, but the Veteran subjectively reported decreased sensation on both feet.  

The Veteran had a VA C&P examination of the spine on August 16, 2011, in which the examiner noted the Veteran to have mild involvement of the right sciatic nerve.  


The Veteran had a VA C&P examination of the spine on August 16, 2011, in which muscle strength was 5/5 in the bilateral lower extremities, without atrophy.  Reflexes were 3+ (hyperactive) in the bilateral lower extremities.  Sensory examination was normal in the bilateral lower extremities.  SLR was negative in the bilateral lower extremities.  The examiner noted there was mild radicular pain in the RLE and mild radicular numbness in the left lower extremity (LLE); the only applicable nerve root was the right sciatic nerve.  There were no other neurological abnormalities.  

In December 2012 the Veteran presented to Alamo Neurosurgical Institute on referral due to his low back symptoms.  The Veteran complained paresthesias into the bilateral lower extremities, right worse than left; symptoms were worst when getting out of a car and improved somewhat by lying down.  Examination showed the Veteran to have normal posture and gait.  Reflexes, motor and sensory were all normal in the bilateral lower extremities.  

The Veteran was treated at Wilford Hall Medical Center for low back and right hip pain in May 2014, in conjunction with which he received a complete physical examination.  Neurological examination was grossly intact to sensory and motor strength and SLR was negative.  However, the examiner noted subjective report of occasional tingling and numbness along the RLE and diagnosed "sciatic nerve." 

In May 2015 the Veteran presented to Precision Spine and Pain Management for initial consultation of back pain.  Motor and sensory examination was normal in both lower extremities; reflexes were diminished only in the left ankle.  

The Veteran had a VA C&P examination in January 2015 specifically to determine the severity of right-side sciatica.  Subjective radicular symptoms in the RLE     were severe intermittent pain, moderate paresthesias/dysesthesias and moderate numbness; subjective radicular symptoms in the LLE were mild intermittent      pain, numbness and paresthesias/dysesthesias.   The examiner characterized the radiculopathy as moderate in the RLE and mild in the LLE.  Strength testing, reflexes and sensory examination of the lower extremities was normal; SLR was negative on the left but positive on the right.  The examiner stated that the Veteran was shown to have moderately severe incomplete paralysis of the sciatic nerve on the right side and moderate incomplete paralysis of the sciatic nerve on the left side; no other nerves of the lower extremities were cited.  The examiner diagnosed bilateral lower extremity lumbar (L5) sciatica and stated the disability did not impair the Veteran's occupational capacity.    
 
The Veteran had nerve conduction velocity (NCV) and electromyography (EMG) studies at San Antonio Neurology in May 2015.  NCV was within normal limits   for both lower extremities.  EMG showed no acute denervation in either lower extremity although there was mild reinnervation of a few muscles in each lower extremity.  The neurologist's impression was no evidence of focal compressive neuropathy or more diffuse polyneuropathy by nerve conduction and no acute irritation by EMG although there was chronic reinnervation in both lower extremities as described above.  

Addressing first the period prior to January 2015, the evidence of record establishes that the Veteran complained of tingling and numbness in the RLE, which are wholly sensory manifestations appropriately compensated at the current 10 percent level.  With one exception, the clinical treatment notes and examination reports prior to January 2015 consistently show motor strength of 5/5 without impairment of gait.  Further, despite the Veteran's subjective complaint of numbness or paresthesias the clinical and examination reports prior to January 2015 largely show sensory to have been intact.

The exception to the observations above was the December 2010 examination report by Dr. HS that noted an impression of give-way weakness in all muscle groups in the lower extremities.  In context, it is unclear if Dr. HS was noting          a clinical observation or if he was simply reporting the Veteran's subjective complaint.  At any rate, this observation is inconsistent with the contemporaneous BAMC examination in late November 2010 that showed neurological examination within normal limits, and is also inconsistent with the contemporaneous BAMC examination in February 2011 that showed motor strength of 5/5.  Further, the 
subsequent VA C&P examiner in August 2011 characterized the disability as "mild" involvement of the right sciatic nerve, which is specifically compensable    at 10 percent.

From August 2011 to January 2015 the clinical evidence continued to show essentially normal motor strength and sensory evaluations.  In January 2015 the      VA C&P examiner characterized the Veteran's disability as "moderately severe" incomplete paralysis of the right sciatic nerve, for which a 40 percent evaluation is specifically envisioned in the rating schedule.  There is no clinical evidence of record suggesting that the Veteran's disability approximates severe incomplete paralysis of the nerve, with marked muscular atrophy in the RLE, to warrant a 60 percent evaluation.

Based on the evidence of record and analysis above the Board finds the requirements to establish entitlement to an initial evaluation higher than 10 percent for right-side sciatica prior to January 27, 2015, and to an evaluation higher than 40 percent from that date, have not been met.  Accordingly, the claim for higher evaluation must be denied.

Because the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine is not applicable.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Hemorrhoids

Hemorrhoids are rated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7336.  A rating of 0 percent is assigned for mild or moderate hemorrhoids.  A rating of 10 percent is assigned for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue and evidencing frequent recurrences.  A rating of 20 percent is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  

The period under review begins March 1, 2008, the date service connection      became effective.  

The Veteran had a pre-discharge VA general medical examination in September 2007 in which he complained of bleeding onto toilet tissue that occurred 3 times  per month and resolved spontaneously.  There was not history of thrombosed hemorrhoids, bowel incontinence or fecal leakage.  Symptoms were controlled with over-the-counter medication and dietary changes.  Rectal examination showed no current active hemorrhoids; however, the examiner diagnosed hemorrhoids.

The Veteran presented to BAMC in March 2010 for follow-up of hemorrhoids.  No clinical observations are recorded.

The Veteran presented to BAMC in March 2011 complaining of persistent intermittent rectal bleeding.  He complained that an over-the-counter topical medication did not work.  Physical examination showed external hemorrhoids     that were not bleeding and not thrombosed.  

The Veteran had a VA general medical examination in August 2011 in which       the examiner noted hemorrhoids that caused reported itching and irritation while walking, with prolonged sitting and driving.

During his DRO hearing in November 2014 and in his hearing before the Board in June 2015 the Veteran testified he has to use topical ointments and suppositories to treat his itching and pain associated with hemorrhoids.  During his hearing before the Board the Veteran also testified that eating spicy foods increased his distress related to hemorrhoids.  

The Veteran had a VA C&P examination in January 2015 in which he complained of bleeding and itching, treated by suppositories and ointment.  Examination showed skin tags only but no external hemorrhoids.  The examiner stated the Veteran's hemorrhoid disability did not cause occupational impairment. 

The evidence above shows that during the period under review the Veteran          has occasionally had hemorrhoids that were for mild or moderate.  There is no indication whatsoever that the Veteran has had hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue and evidencing frequent recurrences.  Accordingly, the criteria for a compensable rating are not shown.

As the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine is not applicable.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Other Rating Considerations

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The Veteran's disabilities of the thoracolumbar spine, cervical spine, left shoulder, and right knee are manifested by signs and symptoms such as pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full ROM.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as described in his correspondence to VA, his statements to various medical examiners and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's orthopedic disabilities because the rating criteria reasonably describe his disability level, symptomatology, and functional impairment.  Thun, 22 Vet. App. at 115.  

As regard the Veteran's BPH, sciatica, and hemorrhoids, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture based on all of his disabilities addressed in this decision is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Id.  Accordingly, referral for extraschedular consideration for the disabilities on appeal is not warranted.

A claim for total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran submitted a claim for TDIU in February 2011 that was denied by a rating decision in April 2013; the Veteran submitted a Notice of Disagreement but the RO subsequently issued a rating decision in June 2015 that granted TDIU effective  from January 27, 2015.  The Veteran has not raised an objection to the effective date assigned and that matter is not before the Board.  If the Veteran wishes to appeal the effective date he has until June 18, 2016 to do so at the RO.


ORDER

An initial evaluation higher than 10 percent for DDD of the lumbar spine prior to February 17, 2011 is denied.

From February 17, 2011 to August 16, 2011, an evaluation of 20 percent for DDD of the lumbar spine is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

From August 16, 2011 to May 8, 2015, an evaluation higher than 20 percent for DDD of the lumbar spine is denied.

From May 8, 2015 an evaluation of 40 percent for DDD of the lumbar spine is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

An initial compensable evaluation for the cervical spine disability prior to August 16, 2011, and an evaluation higher than 20 percent from that date, is denied.

An initial compensable evaluation for the left shoulder disability prior to August 16, 2011 is denied.

From August 16, 2011, a rating of 20 percent for the left shoulder disability is granted, subject to the requirements applicable to the payment of monetary benefits. 

An initial evaluation of 10 percent for the right knee disability is granted, subject to the requirements applicable to the payment of monetary benefits. 

An initial evaluation of 40 percent for benign prostatic hypertrophy is granted, subject to the requirements applicable to the payment of monetary benefits. 

An initial evaluation higher than 10 percent for right-side sciatica prior to January 27, 2015, and an evaluation higher than 40 percent from that date, is denied.

An initial compensable evaluation for hemorrhoids is denied.


REMAND

The Board finds that further development is required before the claims for service connection for hearing loss and sinusitis, and the claims for increased initial ratings for left knee disability, left elbow disability, and GERD can be addressed on appeal. 

With respect to the claim for service connection for hearing loss, the 2011 VA examination failed to show hearing loss meeting the criteria for a disability pursuant to 38 C.F.R. § 3.385.  However, during his Board hearing, the Veteran testified that his hearing had worsened since the 2011 VA examination.  Accordingly, the Board finds that a new audiological examination is warranted. 

Concerning the claim for sinusitis, the Veteran was treated during service for sinusitis; see e.g. service treatment records showing treatment for acute sinusitis     in June 2003, acute maxillary sinusitis in December 2003 and January 2004 and sinusitis in October 2004.  See also active duty preventive care flowsheet in January 2004 including diagnosis of "chronic sinusitis."  The Veteran had a pre-discharge VA general medical examination in September 2007 in which the sinuses were normal on examination; the examiner diagnosed allergic rhinitis with sinus headaches but did not address the specific issue of sinusitis.  The RO thereupon denied service connection for sinusitis and allergic rhinitis, although the RO recently granted service connection for allergic rhinitis by a rating decision in    June 2015.  Allergic rhinitis and sinusitis are rated under different diagnostic codes (Diagnostic Codes 6512 and 6522, respectively) and rely on different rating criteria.  They are accordingly different disabilities, and the grant of service connection for allergic rhinitis does not resolve the issue of service connection for sinusitis.  Boggs v. Peake, 530 F.3d 1330 (Fed. Cir. 2008).

In February 2011 the Veteran presented to the Brooke Army Medical Center internal medical clinic for primary care screening; the clinician noted an impression of signs and symptoms of sinusitis, partially treated.  Also, during his hearing before the Board in June 2015 the Veteran testified that he has sinus congestion  and headaches on a seasonal basis, treated by antibiotics.  

Because the Veteran had treatment for sinusitis in service and appears to have had intermittent sinusitis since discharge from service, a VA examination is warranted to obtain a medical opinion as to whether the Veteran has sinusitis that is related to service.   38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

With respect to the claims for increased initial ratings for the left knee disability, left elbow disability, and GERD, the Board notes that the Veteran perfected            an appeal of these issues with the VA Form 9 filed in July 2010.  Although he submitted another VA Form 9 in March 2011 that listed disabilities but did not include the left knee, left elbow or GERD, he did not expressly indicate in the attached letter that he was withdrawing his appeal on those issues.  Accordingly, those issues remain on appeal, and a supplemental statement of the case on these issues to address the relevant evidence received since the June 2010 statement of the case is necessary.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his hearing loss, sinusitis,  left knee, left elbow and GERD.  After securing    any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

2.  The Veteran should be afforded a VA sinus examination.  The claims folder must be reviewed by the examiner, and any indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should state an opinion as to whether it is at least as likely  as not (i.e.,50 percent or better probability) that the Veteran has a chronic sinus disability that arose       in service or is otherwise related to service.  The rationale for all opinions expressed should be provided.  If it is not possible to state an opinion without resorting to speculation, the reasons an opinion cannot be provided should be explained.  

3.  After the development requested above has     been completed to the extent possible, the AOJ should again review the record.  If the claims for service connection for hearing loss and sinusitis,   and the claims for increased ratings for the left knee disability, left elbow disability, and GERD remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


